{¶ 26} In its first assignment of error, appellant asserts that a trial court is required to hold an evidentiary hearing when deciding an R.C. 2743.48 issue. In the case sub judice, I note that the trial court apparently did schedule a hearing, and appellee opted to submit written evidence. Appellant, however, did not appear, did not object, and did not offer any contrary evidence. Thus, the trial court provided appellant with notice of the hearing and the opportunity to be heard, including the opportunity to submit evidence. I further agree that sufficient evidence supports the trial court's judgment and that the trial court committed no error.
 {¶ 27} Additionally, I agree that appellee's previous guilty plea, which the trial court had permitted to be withdrawn due to ineffective assistance of counsel, was constitutionally infirm and cannot be used to defeat the application of R.C. 2743.48.
 {¶ 28} For these reasons, I agree to overrule appellant's assignments of error and affirm the trial court's judgment. *Page 546